SPENCE, J.
This is an action involving a claim for the refund of contributions assessed under the Unemployment *569Insurance Act. (Stats. 1935, p. 1226, as amended; Deering’s Gen. Laws, 1937, Act 8780d.)
The contributions under consideration here were levied on account of services performed by certain employees of the Natomas Fruit Company in pursuance of seasonal crop purchase agreements made with various farmers in this state during the years 1939 and 1940, for girdling, thinning, picking and hauling grapes to a packing house operated by Diamond K. Vineyards, a corporation. The assessments were paid under protest and this action was brought to secure a refund thereof, pursuant to the provisions of section 45.10 of the act. The trial court held that all these services constitute “agricultural labor” and were exempt from such contributions under section 7 (a) of the act. Accordingly, judgment was entered in favor of plaintiffs and defendant appeals.
The only question presented on this appeal is whether services in girdling, thinning, and picking the fruit—all of which services were performed on the respective farms on which the fruit was grown—constituted “agricultural labor” within the meaning of the act. Appellant concedes, under the record and for the purpose of this case, that the services performed in hauling the fruit were of the same nature as the other services just mentioned, and should be considered agricultural or not in accordance with the decision with respect to such other services. As so presented for consideration, the services to be classified and the surrounding circumstances are practically identical with, and the applicable principles of law are exactly identical with, those involved in the ease of California Employment Com. v. Kovacevich, ante, p. 546 [165 P.2d 917], On the authority of that case and for the reasons there stated, the judgment is affirmed.
Gibson, C. J., Shenk, J., Edmonds, J., Carter, J., Traynor, J., and Schauer, J., concurred.
Appellant’s petition for a rehearing was denied February 25, 1946.